TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 30, 2021



                                      NO. 03-21-00102-CV


                            Lennar Homes of Texas Inc., Appellant

                                                 v.

                       Raul Alquicira and Adriana Alquicira, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
           REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on February 10, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, the Court reverses the trial court’s interlocutory order and

remands the case to the trial court further proceedings consistent with the Court’s opinion.

Appellees shall pay all costs relating to this appeal, both in this Court and in the court below.